Citation Nr: 0406060	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

3.  Entitlement to service connection for a claimed bilateral 
hip disorder.  

4.  Entitlement to service connection for a claimed acquired 
low back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from August 1978 to October 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  

In July 2003, the veteran waived initial RO consideration of 
the new evidence submitted at his hearing before the 
undersigned Veterans Law Judge.  38 C.F.R. § 20.1304 (c) 
(2003).  

The Board notes that at the hearing, the veteran requested 
and was granted 60 days in which to submit further medical 
evidence.  Additional records have been provided.  

Issues three and four are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
veteran and his representative will be notified by VA if 
further action is required on his part.  




FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have a 
chronic right ankle sprain with pain due to injury suffered 
in service.  

2.  The veteran currently is shown as likely as not to have a 
bilateral knee strain with pain that began following injury 
in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic right ankle sprain is due 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral knee disability manifested by strain with pain is 
due injury that was incurred in active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claims of service connection for a right 
ankle disorder and for a bilateral knee disorder.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on these issues.  

Thus, the Board believes in this regard that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
the undersigned.  

Further, by February 2001 letter and March 2002 Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

The Board, given the favorable action taken hereinbelow, 
concludes that the veteran is not prejudiced by the Board's 
decision to decide the matters of service connection for a 
right ankle disability and bilateral knee disability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background 

On December 1977 report of medical history, the veteran 
denied all listed conditions and disabilities.  

On a December 1977 enlistment examination report, no 
pertinent disabilities were noted.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

In April 1979, the veteran was treated for complaints of 
right knee pain.  The knee was noted to have some swelling 
and to be slightly inflamed.  In May 1979, it was noted that 
the veteran had chondromalacia of the right knee.  

A September 1979 service medical notation reflected 
complaints of a right foot injury due to blunt trauma.  A 
right ankle sprain and soft tissue injury were diagnosed.

An October 1979 physical therapy notation indicated that the 
veteran's right ankle was improving but that he still found 
running difficult.  

In October 1980, during service, the veteran was noted to 
have right knee strain to lateral collateral ligament.  In 
May 1980, he was seen for pain involving both knees.  

On May 1981 medical examination, the examiner found no 
disabilities.  The veteran, however, voiced complaints of 
bilateral knee pain, and the examiner diagnosed "pain in the 
knees."  The veteran's "PULHES" physical profile consisted 
entirely of 1's.  Id.

On October 1984 airborne physical examination, no pertinent 
disabilities were noted.  The veteran, moreover, stated that 
he felt "good" and was in "good shape."  

In June 2000, the veteran submitted a claim of service 
connection for a right ankle, right knee, left knee, right 
hip, left hip, and low back disabilities.  

In a July 2000 statement, a private doctor reported that he 
seen the veteran in March 2000 for bilateral knee pain.  The 
doctor opined that there was a "definite possibility" that 
his knee, hip and ankle problems had been "aggravated" by 
service.  

On November 2000 VA orthopedic examination, the examiner 
diagnosed a history of a right ankle injury, possible 
fracture, now with strain versus traumatic arthritis; 
bilateral hip pain, bursitis versus osteoarthritis; and 
bilateral knee pain, probably degenerative arthritis by 
physical examination.  

Following completion of X-ray studies in November 2000, the 
examiner reported final diagnoses of bilateral knee, early 
osteoarthritis by physical examination, not confirmed 
radiographically with bilateral strain; bilateral hip 
bursitis; and history of right ankle injury, no radiographic 
evidence of prior fracture, now with strain, no evidence of 
traumatic arthritis.  

On May 2001 VA orthopedic examination report, the examiner 
diagnosed chronic right ankle sprain which could possibly be 
due to ligament injury.  The examiner also indicated that 
both knees and hips had been affected by the right ankle 
sprain, but he was of the opinion that the knees and hips 
were normal.  

In July 2003 at his hearing, the veteran testified that 
jumping in and out of helicopters and long walks caused leg 
and hip problems.  

He indicated that he lost his job because he took a longer-
than-authorized leave of absence for back treatment.  He 
indicated that he did not suffer any back injuries during the 
course of his employment but had had two back surgeries 
during that time, in 1994 and 2000 or 2001.  

With respect to his right ankle, the testified that he had 
twisted it while charging up a hill.  His right ankle was 
reinjured when it was hit by a rock during a march.  

Following the hearing, additional medical records were 
submitted in support of the veteran's claims.  These include 
treatment records for left knee sprain and strain in 1988 and 
right knee pain and sprain in 1990 and 1991.  




Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Based on a careful review of the record, the Board finds that 
service connection for right ankle disability and bilateral 
knee disability must be granted.  The veteran suffers from 
chronic right ankle sprain, which, according to the May 2001 
VA orthopedic examiner, is shown as likely as not to be due 
to injury in service.  

That examination also confirmed the presence of bilateral 
knee disability manifested by pain and strain that is shown 
by the service medical records and recently submitted 
postservice treatment records as likely as not to have its 
clinical onset in service.  The veteran's right ankle and 
bilateral knee manifestations in service are well documented.  

Thus, by extending the benefit of the doubt to the veteran, 
service connection for chronic right ankle sprain and 
bilateral knee disability manifested by strain and pain is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert, 
supra.  



ORDER

Service connection for a chronic right ankle sprain is 
granted.  

Service connection for a bilateral knee disability manifested 
by strain and pain is granted.  



REMAND

With respect to the issues of service connection for a 
bilateral hip disorder and a low back disorder, there is 
insufficient medical evidence in the record, and the Board 
requires further clarification before adjudicating these 
matters.  

Specifically, a VA orthopedic must be scheduled to determine 
whether the veteran in fact suffers from the disabilities in 
question, and if so, whether they are related to service or 
due to his now service-connected chronic right ankle or 
bilateral knee disability.  

A November 1997 private medical examination report reflected 
a diagnosis of status post lumbar diskectomy accompanied by 
lumbar degenerative disc disease and stenosis, pre-existing 
and aggravated by a November 1996 industrial accident.  The 
examiner indicated that lumbar stenosis compromised the 
functional integrity of the veteran's low back but that the 
veteran's lumbar stenosis was congenital.  

A November 1999 radiologic report reflected marked central 
canal stenosis at L5-S1 and mild to moderate central canal 
stenosis at L4-5 and L3-4.  

As noted hereinabove, the VA examiner in May 2001 noted that 
the veteran's hips had been affected by his right ankle 
sprain.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:  

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of his claimed 
bilateral hip and low back disorders.  If 
the veteran is found to be suffering from 
any of the disabilities he is alleging, 
the examiner should provide an opinion 
regarding the etiology of each such 
disability diagnosed.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran had current acquire low 
back or hip disability either due to 
disease or injury that was incurred in or 
aggravated by service or was caused or 
aggravated by his now service-connected 
right ankle or bilateral knee disability.  
A rationale for all conclusions must be 
provided, and the examiner is requested 
to order relevant X-ray studies.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed to the 
extent possible.  In particular, the RO 
should ensure that the requested medical 
examination and opinion are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



